Citation Nr: 1739076	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-27 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for acute adult asthma.

Entitlement to service connection for severe allergies.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1991 to March 1995, with additional service in the Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The matter has since been transferred to the RO in Waco, Texas.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that acute adult asthma was not incurred in, aggravated by, or otherwise etiologically related to service.

2.  The most probative evidence of record indicates that severe allergies were not incurred in, aggravated by, or otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for acute adult asthma have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).

2.  The criteria for a grant of service connection for severe allergies have not been met.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's currently diagnosed asthma and allergy conditions do not fall under the enumerated conditions in 38 C.F.R. § 3.309(a), and thus service connection on a presumptive basis as a chronic disability is not merited.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, supra.

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's July 1990 entrance examination report, service treatment records (STRs), and March 1995 separation examination reports are silent as to any complaint of asthma or breathing difficulties, or of any allergic reactions or symptoms.  In a health form filled out by the Veteran in January 1992, he marked that he had not been previously treated for asthma.  In January 1993, a Medical Evaluation Board found the Veteran had no asthma or allergies.  Additionally, April 1995 entrance and August 1996 separation examination reports for the Veteran's Naval Reserve service are silent for any symptoms, treatment, or diagnoses of asthma or allergies.  Moreover, the Veteran specifically denied ever having asthma or shortness of breath in March 1995 and August 1996 Reports of Medical History.  

The Veteran first sought treatment in February 2006 from a private health care provider who diagnosed a cough and symptoms consistent with asthma, and allergic rhinoconjunctivitis with sensitivities to dust and cats.  It was noted that his allergic symptoms worsened in the spring and fall.  He was prescribed medications and an inhaler to treat his symptoms and control any reactions.  Private medical records from another facility over the period of November 2009 to March 2011 indicate that the Veteran was treated for "seasonal allergies," the control of which varied according to the time of year.  The Veteran also was diagnosed with asthma, well-controlled on medication.

In May 2011, the Veteran first sought treatment at a VA facility, at which time he was diagnosed with asthma and environmental allergies, with noted allergens including nuts, cats, dust, dust mites, grass, cigarette smoke, and tree pollen.  His medication regimen was continued.

In a June 2011 statement, the Veteran wrote that studies have found that residing onboard ships that used asbestos in the duct-work and bulkheads of ships like those upon which he served have led to respiratory problems, to include allergies and asthma.  He claimed that spending time in dry-dock could trigger such conditions.

Also in June 2011, a VA treatment record showed that the Veteran's asthma had stable symptoms.  He was using his inhaler almost daily, but this was "due to heat/humidity, and occurs every year this time."

During an April 2012 VA appointment, the Veteran reported symptoms that he attributed to asthma, stating that he got "short-winded" when climbing a flight of stairs, but denied wheezing and nighttime symptoms.  He had normal pulmonary function test results, although the physician noted that patients with asthma could have normal results in between attacks.  She concluded that she was unsure of the diagnosis, with the symptoms "likely from deconditioning, overweight, other cardiac or pulm[onary] conditions."  It was noted that the Veteran's allergies were controlled and his medications were continued.

In an October 2012 letter, the Veteran reported that continuously during and since the time onboard ship, he has experienced runny noses, headaches, itchy and watery eyes, sinus pain, and sneezing more than twelve times per year.

At the August 2017 hearing, the Veteran reported that he first experienced an asthma attack while doing physical exertion during boot camp, and would frequently have such attacks.  He opted not to go to sick call in order to avoid being medically discharged.  He stated he frequently had shortness of breath and wheezing, depending upon the level of physical exertion.  The Veteran further related that he would experience allergies due to the dust found upon ship and pollutants in the naval yards, specifically while in dry-dock.  While performing duties on fire watch, the Veteran reported that they were given surgical masks; also, while performing painting duties, they were given respirators.  He stated that he never sought medical treatment for asthma or allergies in service.  He further related that he did not seek treatment post-service, stating he did not have insurance continuously and was unaware for some time about the health benefits available to veterans.  

The most recent treatment records indicate that the Veteran continues to take regular medications for allergies and asthma and to use an inhaler as needed.  

Although there is no medical evidence in service that the Veteran suffered from asthma, the Board notes that a layperson is competent to observe shortness of breath symptoms.  Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  Similarly, a layperson is competent to observe nasal congestion, sneezing, itchy and watery eyes, and other symptoms common to an allergic reaction.  Layno v. Brown, 6 Vet. App. at 70; 38 C.F.R. § 3.159(a)(2).  

The Veteran has stated that he did not seek medical treatment in service to avoid discharge or other negative impacts.  However, there is no indication or testimony that he self-medicated with over-the-counter medications, and even upon discharge, he did not report symptoms of either condition.  Indeed, he denied that he ever had asthma or shortness of breath on Reports of Medical History he prepared in March 1995 and August 1996.  Thus, the Veteran has not been consistent in his description of his medical history, and therefore the Board does not find him credible in this regard.  In view of that, the probative evidence shows there were no relevant symptoms during service to which any current disability could be linked.  

Additionally, the Veteran did not seek treatment for a decade after discharge; while not having insurance or being unaware of VA medical treatment available certainly could explain a lack of formal treatment, the long timeframe prior to seeking any relief is probative.  The medical records indicate that both his asthma and allergic symptoms worsen seasonally or with varying weather.  Although he reports shortness of breath upon exertion, VA clinicians have indicated other probable causes, including deconditioning and weight gain.

As such, the record does not contain competent evidence suggesting a nexus between the Veteran's asthma and allergy conditions and service.  There is no medical evidence of record suggesting a correlation between the Veteran's asthma or allergies and service and, while the Veteran is competent to report observable symptomatology, he is not shown to be entirely credible in this regard, and in any case, he lacks the medical training and expertise necessary to provide a probative opinion on a medically complex issue such as the etiology of his conditions.  See Layno v. Brown, 6 Vet. App. at 70, Jandreau v. Nicholson, 492 F. 3d at 1372.  Therefore, while the Veteran associates his asthma to physical exertion in boot camp and other training, and associates his allergies to dust and other pollutants on ship, he is not considered qualified to make such a determination.

For the reasons set forth above, the preponderance of the evidence is against a finding that either the Veteran's asthma or his allergies are related to service.  Accordingly, service connection is denied on both claims.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for acute adult asthma is denied.

Service connection for severe allergies is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


